Case 20-50133-grs            Doc 1193       Filed 08/12/20 Entered 08/12/20 17:06:20                         Desc Main
                                           Document      Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION


     IN RE:                                                                   CASE NO. 20-50133

     OGGUSA, INC. et al.1                                                     CHAPTER 11

     DEBTORS IN POSSESSION                                                    JOINTLY ADMINISTERED



                              MONTHLY STAFFING REPORT OF
                   HURON CONSULTING GROUP LLC FOR THE PERIOD OF
                    JULY 1, 2020 THROUGH AND INCLUDING JULY 31, 2020


 SUBMITTED BY:                                 Huron Consulting Group LLC

 ROLE IN THE CASE:                             Chief Transformation Officer

 DATE OF RETENTION:                            By the Huron Retention Order [Docket No. 661] (defined
                                               below) entered on April 23, 2020, Huron Consulting Group
                                               LLC was retained by the Debtors retroactive to February 6,
                                               2020.

 TIME PERIOD:                                  July 1, 2020 through and including July 31, 2020

 HOURS WORKED:                                 Total Hours Worked:                                               836.3

 PERIOD CAP:                                   Total Allowed Billings:                                 $ 575,000.00

 EXPENSES INCURRED:                            Total Expenses Incurred:                                $     4,863.50

 FEES BILLED:                                  Total Fees Billed2:                                     $ 437,326.08




 1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: OGGUSA, Inc. (0251); OGG, Inc. (N/A); and Hemp Kentucky LLC (0816).
 2
   After accounting for discount based on negotiated weekly cap.

                                                            1
Case 20-50133-grs       Doc 1193     Filed 08/12/20 Entered 08/12/20 17:06:20            Desc Main
                                    Document      Page 2 of 5



        1.       In accordance with the Order Granting Debtors’ Application for Entry of an Order

 Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code Authorizing the Employment and

 Retention of Huron Consulting Services LLC as Restructuring Advisor to the Debtors, and to

 Provide a Chief Transformation Officer Retroactive to the Petition Date [Docket No. 661] (the

 “Huron Retention Order”), Huron Consulting Group LLC (“Huron”), as Chief Transformation

 Officer for the above-captioned debtors and debtors in possession (the “Debtors”) in these chapter

 11 cases, hereby submits this Monthly Staffing Report (the “Staffing Report”) for the period of

 July 1, 2020 through and including July 31, 2020 (the “Staffing Report Period”).

        2.       Huron shall submit a quarterly compensation report (a “Compensation Report”)

 setting forth in greater detail all compensation earned and reimbursable expenses incurred during

 the Staffing Report Period following the end of the calendar quarter. Parties in interest shall, at

 that time, have an opportunity to file an objection to the Compensation Report and Huron’s

 compensation and expenses as set forth therein.

                                          Staffing Report

        3.       A list of the Huron professionals employed by the Debtors during the Staffing

 Report Period, and a brief description of the services provided by each such professional, is as

 follows:

            i.   James Alt – Managing Director: Perform function of Chief Transformation Officer;

 oversee, assist, and lead aspects of the Debtors’ wind-down and post-sale operations, including

 activities for GenCanna Acquisition Corporation (“GAC”) under the transaction service agreement

 and guide strategic decision-making; provide case updates and strategic and tactical guidance to

 the Debtors’ board of directors; communicate and interact with key stakeholders, including

 statutory committees, government entities and strategic partners.



                                                   2
Case 20-50133-grs       Doc 1193       Filed 08/12/20 Entered 08/12/20 17:06:20           Desc Main
                                      Document      Page 3 of 5



         ii.    Marc Passalacqua – Senior Director: Perform function of Deputy Chief

 Transformation Officer; assist, and manage the day-to-day affairs and business operations of the

 Debtors’ estate including activities for GAC under the transaction service agreement; manage the

 Debtors’ restructuring efforts; oversee and direct wind-down efforts and plan of liquidation.

        iii.    Benjamin Smith – Senior Director: Coordinate bankruptcy-related efforts among

 Huron, counsel and Debtor employees, including reviewing draft motions and proposed orders,

 coordinating the preparation of statements and schedules and other necessary bankruptcy-related

 deliverables; coordinate efforts to monetize the Debtors’ assets, including activities for GAC under

 the transaction service agreement.

         iv.    Wojciech Hajduczyk – Director: Work with Debtors’ internal finance team and

 other employees to direct day-to-day cash management and treasury activities; manage

 relationships with vendors; prepare various daily, weekly, monthly and ad hoc financial and

 operational reports, bankruptcy filings and deliverables; assist with ad hoc needs and requests,

 including activities for GAC under the transaction service agreement.

         v.     Michael Boyer – Director: Provide analysis for and assist with various initiatives

 to preserve liquidity; compile, organize, manage and analyze the Debtors’ various contracts for

 services, equipment, real property and other needs; assist in preparing materials for management,

 board of directors and other case stakeholders; assist in monetizing assets of the Debtors’ estates,

 including activities for GAC under the transaction service agreement.

         vi.    Jonathan Wang – Manager: Provide oversight for the Debtors’ accounting, tax

 preparation and financial reporting functions; support maintenance of books and records,

 preparation of internal financial statements, various financial analysis and ad hoc projects as

 needed; manage Debtors’ internal and temporary finance and accounting staff; support



                                                  3
Case 20-50133-grs       Doc 1193     Filed 08/12/20 Entered 08/12/20 17:06:20            Desc Main
                                    Document      Page 4 of 5



 bankruptcy-related matters including preparation of motions, court schedules and other bankruptcy

 deliverables; coordinate efforts related to Debtors’ insurance claims; including activities for GAC

 under the transaction service agreement.

           4.   Attached hereto as Exhibit A is a summary of expenses incurred and fees earned

 by Huron by week for the Staffing Report Period.

           5.   Attached hereto as Exhibit B is a summary of the services rendered and hours

 worked by Huron by project category, for the Staffing Report Period.

           6.   Attached hereto as Exhibit C is a summary of hours worked and fees earned by

 Huron professionals by individual, setting forth the (i) name and title of each individual who

 performed services during the Staffing Report Period, (ii) aggregate time expended by each

 professional (iii) hourly billing rate for each such professional at Huron’s billing rates for this

 engagement, and (iv) the amount of fees earned by each professional during the Staffing Report

 Period.

           7.   Attached hereto as Exhibit D is a summary of expenses by type for all expenses

 incurred or advanced by Huron during the Staffing Report Period in connection with the

 performance of professional services.

                                                Notice

           8.   Notice of this Staffing Report has been served upon: (i) the U.S. Trustee, (ii)

 counsel for the Official Committee of Unsecured Creditors, (iii) counsel for MGG Investment

 Group, LP, and (iv) counsel for the Debtors.




                                                  4
Case 20-50133-grs     Doc 1193    Filed 08/12/20 Entered 08/12/20 17:06:20        Desc Main
                                 Document      Page 5 of 5




 Dated: August 12, 2020                  Respectfully submitted,

                                         By: /s/ James Alt
                                         James Alt
                                         Responsible Person for the Debtors and
                                         Debtors in Possession

 Dated: August 12, 2020                  Filed by:

  /s/ James R. Irving                            Michael J. Barrie (pro hac vice)
  James R. Irving                                Jennifer R. Hoover (pro hac vice)
  April A. Wimberg                               BENESCH, FRIEDLANDER, COPLAN, &
  Christopher B. Madden                          ARONOFF LLP
  DENTONS BINGHAM GREENEBAUM LLP                 222 Delaware Avenue, Suite 801
  3500 PNC Tower                                 Wilmington, DE 19801
  101 South Fifth Street                         Telephone: (302) 442-7010 Phone
  Louisville, Kentucky 40202                     E-mail:      mbarrie@beneschlaw.com
  Telephone:     (502) 587-3606                               jhoover@beneschlaw.com
  Facsimile:     (502) 540-2215
  E-mail:        james.irving@dentons.com        -and-
                 april.wimberg@dentons.com
                 chris.madden@dentons.com        Elliot M. Smith (pro hac vice)
                                                 BENESCH, FRIEDLANDER, COPLAN, &
  Counsel for the Debtors                        ARONOFF LLP
                                                 200 Public Square, Suite 2300
                                                 Cleveland, OH 44114
                                                 Telephone:     (216) 363-4500
                                                 E-mail:        esmith@beneschlaw.com

                                                 Counsel for the Debtors




                                             5
